      Case 2:09-cr-00125-WBS Document 322 Filed 12/08/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     SARTAJ CHAHAL
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:09-cr-00125-WBS
11                                              )
                    Plaintiff,                  )
12                                              )   STIPULATION AND ORDER TO EXTEND
     vs.                                        )   MOTION DEADLINE
13                                              )
     SARTAJ CHAHAL                              )
14                                              )
                                                )
15                  Defendant.                  )   Judge: Hon. William B. Shubb
                                                )
16
            The parties hereby request that the deadline for the defendant’s Reply to the
17
     government’s Opposition to the Motion for Compassionate Release be extended from December
18
     7, 2020 to December 14, 2020.
19
20   Dated: December 7, 2020
                                                    HEATHER E. WILLIAMS
21                                                  Federal Defender
22
                                                    /s/ Hannah Labaree
23                                                  HANNAH LABAREE
                                                    Assistant Federal Defender
24                                                  Attorney for Defendant
                                                    SARTAJ CHAHAL
25
26   Dated: December 7, 2020
                                                    MCGREGOR SCOTT
27                                                  United States Attorney
28                                                  /s/Jason Hitt
                                                    JASON HITT
                                                       -1-
      Case 2:09-cr-00125-WBS Document 322 Filed 12/08/20 Page 2 of 2


1                                                    Assistant U.S. Attorney
                                                     Attorney for Plaintiff
2
3
4
5
6                                                   ORDER
7            The Court, having received, read, and considered the stipulation of the parties, and good
8    cause appearing, adopts the stipulation in its entirety as its order.
9            The Court orders the December 7, 2020 deadline extended to December 14, 2020.
10
11   Dated: December 7, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
